Name: Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products
 Type: Regulation
 Subject Matter: fisheries;  agricultural policy;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|31992R3759Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products Official Journal L 388 , 31/12/1992 P. 0001 - 0036 Finnish special edition: Chapter 4 Volume 4 P. 0118 Swedish special edition: Chapter 4 Volume 4 P. 0118 COUNCIL REGULATION (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture productsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the basic provisions concerning the organization of the market in fishery products must be revised to take account of market developments, changes in recent years in fishing activities and the shortcomings detected in the implementation of the rules currently in force; whereas by reason of the number and complexity of the amendments to be made, these provisions, unless they are completely redrafted, will lack the clarity essential for any rules; whereas Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products (3) for reasons of clarity and rationality, consolidated the provisions in force without affecting the substance of the texts; whereas Regulation (EEC) No 3687/91 should therefore be replaced; Whereas the common agricultural policy must include, in particular, a common organization of agricultural markets, which may take various forms depending on the products concerned; Whereas the fishing industry is of special importance to the agricultural economy of certain coastal regions of the Community; whereas that industry provides a major part of the income of fishermen in these regions; whereas it is therefore advisable to encourage market stability by appropriate measures; Whereas one of the steps to be taken to implement the common organization of the market is the application of common marketing standards to the products concerned; whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market and facilitating trade relations based on fair competition, thus helping to improve the profitability of production; Whereas the application of these standards calls for the inspection of the products subject to them; whereas provision should therefore be made for such inspection; Whereas it is desirable to make provision under the rules regulating the market for measures which would make it possible to adjust supply to market requirements and to guarantee, as far as possible, a fair income to producers; whereas, given the special features of the market in fishery products, the formation of producers' organizations whose members would be bound by certain rules, notably in the matter of production and marketing, would contribute to the attainment of these objectives; Whereas, to support the activity of these organizations with regard to production, thus facilitating greater market stability, Member States should be permitted to extend, under certain conditions, to all non-members who market goods in a specific region the rules adopted by the organization in the region in question on behalf of its members with regard, in particular, to the management of authorized catch quotas and marketing; Whereas application of the system described above involves costs to be borne by the organization whose rules have been extended; whereas, therefore, non-members should contribute towards these costs; whereas the Member States concerned should also be afforded the possibility of granting an indemnity to those operators in respect of products which, although they meet marketing standards, could not be marketed and which are withdrawn from the market; Whereas it is desirable to adopt provisions to facilitate the formation and operation of these organizations and the investment entailed in applying their common rules; whereas to this end Member States should be permitted to make aid available to them, this aid being partly financed by the Community; whereas, however, the amount of this aid should be limited; whereas, it should also be temporary and degressive, so that the financial responsibility of producers will gradually increase; Whereas, at all events, provisions should be laid down to ensure that the producers' organizations do not hold a dominant position in the Community; Whereas in order to cope with market situations which, in the case of certain fishery products of special importance to producers' incomes, are likely to lead to prices which might cause disturbances on the Community market, a guide price which is representative of production areas in the Community and which will be used to determine price levels for intervention on the market must be fixed for each of these products; Whereas, in order to stabilize prices, producers' organizations should be able to intervene in the market, notably by applying a withdrawal price below which the products of their members shall be withdrawn from the market; Whereas, it is appropriate in specific cases and under certain conditions to support the activities of producers' organizations by providing financial compensation for quantities withdrawn from the market; Whereas the intervention of producers' organizations must be restricted to localized excess supplies which the market cannot absorb and which cannot be avoided by measures of a different kind; whereas the financial compensation must therefore be limited to a volume of production to be determined; Whereas, to encourage fishermen to adjust their deliveries more accurately to market requirements, provision should be made for different levels of financial compensation depending on the volume of market withdrawals; Whereas in view, in particular, of the scarcity of certain species, the destruction of fish of a high commercial value which have been withdrawn from the market should be avoided where possible; whereas, to this end, aid should be granted for the processing and storage, for their processing for human consumption, of certain quantities of fresh products withdrawn from the market; whereas all the species likely to be withdrawn from the market must be able to qualify for that measure; Whereas, for some species, the regional price disparities do not permit their being covered at present by the scheme for the grant of financial compensation to producers' organizations; whereas, however, in order to foster greater market stability for the products concerned, with due account being taken of their characteristics and of the diversity of the circumstances pertaining to their production and marketing, the said products should be covered by a Community price support scheme adapted to their specific features; Whereas such a scheme, based on the application of a withdrawal price fixed independently by the producers' organizations themselves, was introduced on a temporary basis; whereas it makes provision for granting flat-rate aid on certain conditions to producers' organizations for products that have been the subject of independent intervention, in the form of withdrawal or processing and stocking for human consumption of limited quantities of those products; whereas, where application of such a scheme leads to an alignment of the price as a result of the development of production and marketing conditions for the species concerned, the inclusion of those species in the financial compensation scheme can be envisaged; Whereas monitoring of the market in the species concerned indicates that the effects of applying the temporary scheme have been in line with the objectives set; whereas the said scheme should therefore be made permanent, the same principles being maintained but the list of species being adjusted; Whereas, where prices for certain frozen products show a significant tendency to decline, provision should be made to permit the grant of private storage aid to producers' organizations for such products originating in the Community; Whereas the effectiveness of the private storage aid scheme should be improved, account being taken, in particular, of the special features of the production in question; whereas the trend in that production also requires adaptation of the list of products concerned; Whereas a fall in import prices for tuna for the canning industry might threaten the income level of Community producers of this product; whereas provision should therefore be made for compensation to be granted to these producers when necessary; Whereas, in the case of tuna, in order to rationalize the marketing of a uniform product, the compensatory allowance should be reserved for producers' organizations satisfying certain conditions; Whereas, in order to assess whether a situation exists on the Community market linked to the trend of prices on the world market in tuna that warrants payment of the compensatory allowance, a check must be made that the drop in Community market prices stems from a drop in import prices; Whereas, in order to discourage an abnormal increase in tuna production, provision should be made for limits to be laid down within which the allowance may be granted to producers' organizations on the basis of supply conditions recorded on the Community market; Whereas, however, it is in the Community interest that application of Common Customs Tariff duties should be totally suspended for certain products; whereas, since Community production of tuna is inadequate, conditions of supply comparable to those ruling in exporting third countries should be maintained for food-processing industries using these products so as not to hinder their development in the context of international conditions of competition; whereas any disadvantage which this system might present for Community tuna producers could be offset by payment of the indemnities envisaged for this purpose; Whereas the tariff nomenclature resulting from the application of this Regulation is included in the Common Customs Tariff; whereas this Regulation should include the amendments to the Common Customs Tariff; Whereas experience has shown that it may prove necessary to take tariff measures very rapidly, in order to ensure the supply of the Community market and to ensure that the Community's international undertakings are complied with; whereas, in order to allow the Community to deal with such situations with all the assiduity called for, provision should be made for a procedure enabling the requisite measures to be taken rapidly; Whereas, for certain products, measures should be taken with regard to imports coming from third countries at abnormally low prices, so as to avoid disturbances on Community markets; whereas, in order to ensure the greater efficiency of these measures, it is appropriate, on the one hand, to improve the system whereby import prices are established, and, on the other hand, to extend the list of those products which may be made subject to the reference price system; Whereas, for the majority of the products, the system thus introduced allows for renunciation of all quantitative restrictive measures at the external frontier of the Community and for applying only the customs duty of the Common Customs Tariff actually levied; Whereas, however, for some products, in order to enable the Community processing industry to adjust its production conditions in such a way as to improve its competitive position whith regard to imports from certain third countries, Community import arrangements should be introduced on a temporary basis for the said products; whereas the objective of the scheme must be to limit the development of the quantities imported of the products in question in accordance with criteria to be defined, while respecting the Community's international obligations; Whereas the safeguard mechanism may, in exceptional circumstances be impaired; whereas, in order not to leave, should this happen, the Community market defenceless against any disturbances which might result therefrom, the Community should be allowed to take necessary measures; Whereas the levying of any customs duty or charge having equivalent effect and the application of any quantitative restriction or measure having equivalent effect are prohibited in the internal trade of the Community by the provisions of the Treaty; Whereas the establishment of a single market based on a common price system would be jeopardized by the granting of certain aids; whereas, therefore, the provisions of the Treaty whereby aids granted by Member States can be examined, and those which are incompatible with the common market prohibited, should be made to apply to the fishing industry; Whereas the common organization of the market in fishery products must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty; Whereas implementation of this common organization must also take account of the fact that it is in the Community's interest to preserve fishing grounds as much as possible; whereas the financing of measures relating to quantities exceeding those which might be allocated to the Member States should therefore not be permitted; Whereas, in order to facilitate implementation of the proposed measures, there should be a procedure for establishing close cooperation between Member States and the Commission within a management committee; Whereas the expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation falls on the Community in accordance with the provisions of Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), HAS ADOPTED THIS REGULATION: Article 1 A common organization of the market in fishery products is hereby established, comprising a price and trading system and common rules on competition. For the purpose of this Regulation the expression 'fisheries products' shall include catch products and acquaculture products. This organization shall cover the following products: CN code Description (a) 0301 Live fish 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen (b) 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; fish meal, fit for human consumption (c) 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted, or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine (d) Animal products, not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: -Other: --Products of fish or crustaceans molluscs or other aquatic invertebrates; dead animals of Chapter 3: 0511 91 10 ---Fish waste 0511 91 90 ---Other (e) 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs (f) 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved (g) Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, canelloni; couscous, whether or not prepared: 1902 20 10 -Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates (h) Flours, meals and pellets, of meat or of meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 20 00 -Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates TITLE I MARKETING STANDARDS Article 2 1. Common marketing standards and the scope of such standards may be determined for the products listed in Article 1 or groups of these products; these standards may, in particular, cover classification by quality, size or weight, packing, presentation and labelling. 2. When marketing standards have been adopted, the products to which they apply may not be displayed for sale, offered for sale, sold or otherwise marketed unless they conform to these standards, subject to special rules which may be adopted for trade with third countries. 3. The marketing standards and general rules for their application, including the special rules referred to in paragraph 2, shall be adopted by the Council acting by a qualified majority on a proposal from the Commission. 4. Other detailed rules of application, and in particular the adjustments to be made to the common marketing standards to take account of changes in production and sales conditions, shall be adopted in accordance with the procedure laid down in Article 32. Article 3 1. Products for which common marketing standards have been adopted shall be subject to inspection by Member States for conformity with these standards. This inspection may take place at all marketing stages and during transport. 2. Member States shall take all appropriate measures to penalize infringements of Article 2. 3. Not later than one month after the entry into force of each marketing standard, Member States shall notify the other Member States and the Commission of the name and address of the bodies entrusted with the inspection of each product or group of products for which a standard has been adopted. 4. Detailed rules for the application of paragraph 1 shall be adopted as necessary in accordance with the procedure laid down in Article 32, account being taken in particular of the need to ensure coordination of the work of the inspection bodies and uniformity in the interpretation and application of common marketing standards. TITLE II PRODUCERS' ORGANIZATIONS Chapter 1 Role of producers' organizations Article 4 1. For the purpose of this Regulation, 'producers' organization' means any recognized organization or association of such organizations, established on producers' own initiative for the purpose of taking such measures as will ensure that fishing is carried out along rational lines and that conditions for the sale of their products are improved. These measures, which shall be designed in particular to promote implementation of catch plans, concentrations of supply and regularization of prices, shall require members: - to dispose, through the organization, of their total output of the product or products in respect of which they are members; the organization may decide that this requirement can be waived if products are disposed of in accordance with common rules established in advance, - to apply, with regard to production and marketing, rules which have been adopted by the organization with the particular aim of improving product quality, adapting the volume of supply to market requirements and ensuring proper management of the catch quotas authorized. - to apply, where the Member State concerned has provided for the management of some or all of its national catch quota or quotas to be managed by producers' organizations, within the limit of any quantities allocated to that Member State from the total volume of allowable catches for the stock or group of stocks in question, the measures necessary to ensure the proper management of the catch quotas authorized. 2. The producers' organizations must not hold a dominant position on the common market unless necessary in pursuance of the objectives in Article 39 of the Treaty. 3. The Council, acting by qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 5 1. Where a producers' organization is considered to be representative of production and marketing in one or more landing places on part of the coast of a Member State, the Member State concerned may oblige producers who are not members of the organization and who market any of the products referred to in Article 1 within the area of which the producers' organization is representative to comply with: (a) the marketing or production rules referred to in the second indent of the second subparagraph of Article 4 (1); (b) the rules adopted by the organization concerned on market withdrawal and carry-over for the fresh or chilled products referred to in points (a) and (c) of the second paragraph of Article 1. However, the rules can be extended to non-members in the case of the products listed in Annex I, parts A and D only in so far as the withdrawal price is equal to the price fixed in accordance with Article 11 and, in the case of the products listed in Annex I, E, only if the intervention price is equal to the price fixed in accordance with Article 13. It may be decided that the rules referred to above shall not apply to certain categories of sales. 2. Member States shall notify to the Commission the rules which they intend to make obligatory pursuant to paragraph 1. The Commission shall, as soon as possible and in any event within two months of their notification, inform the Member State concerned by means of a reasoned decision on whether the rules notified may be made obligatory. In the event that the Commission fails to take a decision within the specified period, the Member States concerned may make the notified rules obligatory. 3. Member States shall take all appropriate measures to: - ensure that the rules referred to in paragraph 1 are complied with, - penalize breaches of those rules. They shall forthwith inform the Commission of such measures. 4. Where paragraph 1 is applied, the Member State concerned may decide that non-members are liable to the organization for all or part of the fees paid by member producers in so far as these fees are intended to cover administrative costs resulting from the application of the system referred to in paragraph 1. 5. Where paragraph 1 is applied, Member States shall effect, where necessary, through the agency of the producers' organizations, the withdrawal of products not satisfying the marketing rules or which could not be sold at a price at least equal to the withdrawal price. 6. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. Article 6 1. Where Article 5 (1) is applied, the Member State may grant an indemnity to producers who are not members of an organization and who are established in the Community in respect of products which: - cannot be marketed pursuant to Article 5 (1) (a), or - have been withdrawn from the market pursuant to Article 5 (1) (b). The indemnity shall be granted without discrimination as to the nationality or place of establishment of the recipients. It may not exceed 60 % of the amount arrived at by applying to the quantities withdrawn: - the withdrawal price fixed in accordance with Article 11 for the products listed in Annex I, parts A and D, or - the selling price fixed in accordance with Article 13 for the products listed in Annex I, part E. 2. The expenditure resulting from the granting of the indemnity referred to in paragraph 1 shall be borne by the Member State concerned. Chapter 2 Aid for producers' organizations Article 7 1. Member States may make aid available to producers' organizations established after 1 January 1993 to encourage their formation and to facilitate their operation. 2. Such aid shall relate to the three years following recognition. For the first, second and third years the aid shall not exceed 3 %, 2 % and 1 % respectively of the value of production marketed under the auspices of the producers' organization. Nor shall it exceed 60 %, 40 % and 20 % of the organization's administrative expenses in the first, second and third years respectively. Payment of the aid shall be made within five years of the date of recognition. 3. The value of production marketed shall be established on a standard basis for each year, namely: - members' average marketed production during the three calendar years preceding the period for which aid is requested, - average producer prices obtained by those members over the same period. 4. During the five years immediately following the creation of the intervention funds referred to in Article 8, Member States may make aid available to producers' organizations, either directly or through credit institutions, in the form of loans on special terms to cover part of the anticipated cost of market intervention within the meaning of Article 8. 5. The aid referred to in paragraph 2 shall be notified to the Commission in a report which Member States shall forward to it at the end of each financial year. When the aid referred to in paragraph 4 is granted, the Commission shall be notified immediately. 6. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article. TITLE III INTERVENTION Chapter 1 Withdrawal schemes Article 8 1. For the products listed in Article 1, producers' organizations may fix a withdrawal price below which they will not sell products supplied by their members. In this event, for quantities withdrawn from the market, producers' organizations: - shall grant an indemnity to members in respect of the products listed in Annex I, parts A and D and in Annex VI which conform to the standards adopted in accordance with Article 2, - may grant an indemnity to members in respect of other products listed in Article 1 but not in Annex I, parts A and D nor in Annex VI. For each product listed in Article 1, a maximum level for the withdrawal price may be fixed in accordance with paragraph 5. 2. The disposal of products thus withdrawn from the market must be determined by producers' organizations in such a way as not to interfere with normal marketing of the product in question. 3. To finance these withdrawal measures, producers' organizations shall create intervention funds fed by contributions assessed on quantities offered for sale or shall, alternatively, have recourse to an equalization system. 4. Producers' organizations shall supply the following information to the national authorities who shall communicate it to the Commission: - a list of the products for which they intend to operate the system described in paragraph 1, - the period during which withdrawal prices are applicable, - the level of withdrawal prices proposed and applied. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 32. Article 9 1. A guide price shall be fixed before the beginning of the fishing year for each of the products listed in Annex I, parts A, D and E and for each of the products and groups of products listed in Annex II. These prices shall be valid for the whole Community and shall be fixed for each fishing year or for each of the periods into which that year is subdivided. 2. The guide price shall be based on: - the average of prices recorded for a significant proportion of Community output and a product with given commercial characteristics on representative wholesale markets or in representative ports during the three fishing years immediately preceding the year for which the price is fixed, - an assessment of production and demand prospects. In fixing the price, account shall also be taken of the need to: - stabilize market prices and avoid the formation of surpluses in the Community, - help support producers' incomes, - consider consumers' interests. 3. The Council, acting by a qualified majority on a proposal from the Commission, shall determine the level of the guide prices referred to in paragraph 1. Article 10 1. Throughout the period during which the guide price is applicable, Member States shall notify the Commission of the price recorded on representative wholesale markets or in representative ports for products having the characteristics selected for fixing the guide price. 2. Markets and ports in Member States where a significant proportion of Community output of a given product is marketed shall be regarded as representative within the meaning of paragraph 1. 3. Detailed rules for the application of this Article shall be adopted, and the list of representative markets and ports referred to in paragraph 2 approved, in accordance with the procedure laid down in Article 32. Article 11 1. For each of the products listed in Annex I, parts A and D, a Community withdrawal price shall be fixed on the basis of the freshness, size or weight and the presentation of the product, hereinafter called 'product category', by applying to an amount equal at least to 70 %, and not exceeding 90 %, of the guide price, the conversion factor of the category of the product concerned. These conversion factors shall reflect the price relationship between the category of products under consideration and that adopted for fixing the guide price. The Community withdrawal price must, however, in no case exceed 90 % of the guide price. 2. In order to ensure producers in landing zones which are very far away from the principal consumption centres on the Community access to markets under satisfactory conditions, the prices referred to in paragraph 1 may be weighted, for these zones, by adjustment conversions. 3. The procedures for applying this Article and, in particular, the ascertainment of the percentage of the guide price serving as an element in the calculation of the Community withdrawal prices and the determination of the landing zones referred to in paragraph 2, as well as the prices, shall be adopted in accordance with the procedure laid down in Article 32. Article 12 1. Member States shall grant financial compensation to producers' organizations which intervene pursuant to Article 8 in respect of the products listed in Annex I, parts A and D on condition that: (a) the withdrawal price applied by these organizations is the Community withdrawal price fixed in accordance with Article 11, a margin of tolerance extending 10 % below and 10 % above this price being, however, permitted to take account in particular of seasonal fluctuations in market prices; (b) products withdrawn conform to the standards adopted in accordance with Article 2; (c) the indemnity granted to members in respect of quantities withdrawn from the market is at least equal, for the various bands of quantities withdrawn, to the percentage of the withdrawal price applied by these organizations for quantities, referred to in paragraph 3, plus 10; (d) a withdrawal price no less than the price referred to in Article 11 is applied for each category of the product concerned. However, a producers' organization which, as one of the measures referred to in Article 4 (1), applies a ban on the sale of certain categories of products shall not be required to apply the Community withdrawal price for those categories of products. 2. Financial compensation shall be granted only where products withdrawn from the market are disposed of for purposes other than human consumption or in such a way as not to interfere with normal marketing of the products referred to in Article 11. 3. The financial compensation shall be equal to: - 87,5 % of the withdrawal price applied by the producers' organization concerned for quantities withdrawn from the market by the producers' organizations concerned which do not exceed 7 %, - 75 % of the withdrawal price applied by the producers' organization concerned for quantities withdrawn from the market by the producers' organizations concerned which exceed 7 % and do not exceed 14 %, - 0 % of the withdrawal price applied by the producers' organization concerned for quantities withdrawn from the market by the producers' organizations concerned which exceed 14 % of the annual quantities of the product concerned which are put up for sale in accordance with Article 4 (1). 4. Production by members of an organization withdrawn from the market by that organization or another organization pursuant to Article 5 shall be taken into consideration for the purpose of calculating the financial compensation to be granted to the organization to which the producers in question belong. 5. The financial compensation shall be reduced by the value, set at a standard amount, of the product intended for purposes other than human consumption or by the net proceeds from the disposal of products for human consumption in accordance with paragraph 2. The above value shall be set at the beginning of the fishing year. It shall, however, be adjusted if significant and lasting price charges take place on Community markets. 6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 32. Article 13 For each of the products listed in Annex I, part E, a Community selling price shall be fixed according to the same conditions as those laid down in Article 11 for fixing the withdrawal price. Article 14 1. The following shall be eligible for a carry-over aid: - the products listed in Annex I, parts A and D withdrawn from the market at the withdrawal price referred to in Article 11, - the products listed in Annex I, part E which have been put for sale but for which it has been established that a buyer has not been found at the Community selling price fixed in accordance with Article 13. A margin of tolerance extending 10 % below and 10 % above these prices, however, is permitted to take account in particular of seasonal fluctuations in market prices. 2. Only such quantities shall be considered as eligible for a carry-over aid as: - have been supplied by a member producer, - meet certain quality, size and presentation requirements, - are either processed to stabilize them and stored or preserved in accordance with conditions and for a period to be determined. 3. For each of the products concerned, the aid shall be granted only for quantities not exceeding 6 % of the annual quantity of the products in question put up for sale in accordance with Article 4 (1). The amount of this aid may not exceed the amount of the technical and financial costs associated with the operations which are essential for stabilization and storage. 4. The processing methods referred to in this Article are: (a) - freezing, - salting, - drying, - and, where appropriate, boiling; (b) filleting or cutting-up and, where appropriate, heading where these are accompanied by one of the processes listed in (a). 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 32. Article 15 1. For products listed in Annex VI, Member States shall grant flat-rate aid to producers' organizations which practise intervention in accordance with Article 8, on condition that: (a) the said organizations determine a withdrawal price, hereinafter called an 'autonomous withdrawal price', before the beginning of the fishing year; the producers' organizations shall apply that price throughout the fishing year, a tolerance of 10 % below and 10 % above being allowed; the price may not, however, exceed 80 % of the weighted average price recorded for the product categories in question in the area of activity of the producer's organizations concerned during the previous three fishing years; (b) the products withdrawn meet the standards adopted in accordance with Article 2; (c) the indemnity granted to associated producers in respect of the products withdrawn from the market is equal to the autonomous withdrawal price applied by the producers' organizations. 2. The flat-rate aid shall be granted for quantities withdrawn from the market which have been put up for sale in accordance with Article 4 (1) and which are disposed of in a way that does not affect the normal disposal of production. 3. The amount of the flat-rate aid shall be 75 % of the autonomous withdrawal price applied during the current fishing year, this amount being reduced by the value, fixed at a standard amount, of the product which is disposed of as specified in paragraph 2. 4. The flat-rate aid shall also be granted for quantities withdrawn from the market which are either processed to stabilize them and stored or preserved in accordance with conditions and for a period to be determined. The amount of the flat-rate aid in such cases may not exceed the amount of the technical and financial costs associated with the operations which are essential for stabilization and storage. 5. The sum of the quantities eligible for the flat-rate aid pursuant to paragraphs 2 and 4 may together not exceed 10 % of the annual quantities of the products concerned put up for sale in accordance with Article 4 (1). 6. The Member States concerned shall introduce a control system ensuring that products for which the flat-rate aid is applied do in fact qualify for it. For the purposes of this control system, recipients of the flat-rate aid shall keep stock records which meet criteria to be determined. Member States shall communicate to the Commission at intervals to be laid down a table showing average product and category prices recorded at representative wholesale markets or ports. 7. The Council, acting by a qualified majority on a proposal from the Commission shall decide, depending on the alignment of the prices for the species referred to under this Article, on their inclusion in the list of products in Annex I, part A. 8. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 32. Chapter 2 Private storage aid Article 16 1. Private storage aid for the products listed in Annex II may be granted to producers' organizations applying Article 4 (1) to production and marketing during the current fishing year. 2. The private storage aid shall be granted where the average prices realized for a product offered for sale by the producers' organizations during a significant period to be determined are less than 85 % of the guide price referred to in Article 9 (1). 3. The following rules shall apply to the grant of private storage aid: - the products must have been fished, frozen on board and landed in the Community by a member of a producers' organization, - the aid shall be restricted to 15 % of the average quantity of the products offered for sale in the Community in accordance with Article 4 during the same period of three fishing years preceding the fishing year in respect of which the aid is granted. Aid may not, however, be granted for more than 15 % of the quantity offered for sale during the period in progress, - the products must be stored for a minimum period and then placed on the Community market again. 4. The amount of the private storage aid may not exceed the sum of technical costs and interest for a maximum period of three months. This amount shall be fixed each month degressively. 5. Detailed rules for the application of this Article, in particular the amount of the private storage aid and the conditions on which it is granted, shall be adopted in accordance with the procedure laid down in Article 32. Chapter 3 Tuna for canning Article 17 1. For the products listed in Annex III, a Community producer price shall be fixed before the beginning of each fishing year. That price shall be valid throughout the Community and shall be fixed for each fishing year. 2. The Community producer price shall be fixed: - on the basis of the average of prices recorded for a significant proportion of Community output and a product with well-defined commercial characteristics on representative wholesale markets or in representative ports during the three fishing years immediately preceding the year for which the price is fixed, - taking into account trends in production and demand. In fixing this price, account shall also be taken of the need to: - take into consideration the flows of supply of the Community canning industry, - help support producers' incomes, - avoid the formation of surpluses in the Community. 3. The Council, acting by a qualified majority on a proposal from the Commission, shall set the Community producer price referred to in paragraph 1 before the beginning of each fishing year. 4. Member States shall notify the Commission of average monthly prices recorded at representative wholesale markets or ports for products of Community origin as referred to in paragraph 1 which have defined commercial characteristics. 5. For the purpose of paragraph 4 the representative markets and ports of the Member States shall be those where a significant proportion of Community production of tuna is marketed. 6. Detailed rules for the application of this Article, in particular the setting of conversion factors for the various species, sizes and presentations of tuna and a list of the representative markets and ports referred to in paragraph 4, shall be adopted in accordance with the procedure laid down in Article 32. Article 18 1. Within the limits laid down in paragraph 4, an allowance shall be granted to producers' organizations in respect of the products listed in Annex III if it is found, in respect of a given calendar quarter, that - the average selling price recorded on the Community market, and - the free-at-frontier price mentioned in Article 22 plus any applicable countervailing charge, are both lower than a triggering threshold of 93 % of the Community producer price for the product in question. 2. The allowance shall be granted to producers' organizations for quantities of the product in question caught by their members and sold and delivered during the quarter in question to canning industries located within the customs territory of the Community, subject to the conditions and limits laid down in this Article. 3. The allowance may not exceed: - the difference between the triggering threshold and the average selling price of the product in question recorded on the Community market, or - a flat-rate amount equivalent to 12 % of the said threshold, or - for each producers' organization, the difference between that threshold and the average selling price realized by that producers' organization. 4. In the quarter in respect of which the allowance is granted, the total quantities that may be eligible for the allowance shall in no case exceed: - 62,8 % of the quantities of tuna used by the Community canning industry during that quarter, - the average quantities sold and delivered in accordance with paragraph 2 during the equivalent quarter of the three fishing years preceding the one in respect of which the allowance is paid, - 110 % of the average quantities sold and delivered in accordance with paragraph 2 during the equivalent quarter of the fishing years 1984 to 1986. 5. Within the limits laid down in paragraph 4, the amount of the allowance granted to each producers' organization shall be equal to: - the amount laid down in paragraph 3 for quantities of the product in question which have been disposed of in accordance with paragraph 2 and which do not exceed the average quantities sold and delivered under the same conditions by its members in the equivalent quarter in the reference fishing years 1984 to 1986, - 95 % of the amount laid down in paragraph 3 for quantities of the product in question which exceed the average quantities referred to in the previous indent, up to a limit of 110 % of those quantities, - 90 % of the amount laid down in paragraph 3 for quantities of the product in question which exceed those laid down in the previous indent and which are equal to the surplus of the quantities resulting from the allocation among producers' organizations of the quantities eligible for an allowance under paragraph 4. The allocation shall be made between the producers' organizations concerned proportionately on the basis of their respective production during the equivalent quarter in the fishing years 1984 to 1986. 6. Producers' organizations shall allocate the allowance granted to their members proportionately on the basis of the quantities produced by them and sold and delivered in accordance with paragraph 2. The allowance paid by a producers' organization to its member producers shall be increased by a compensatory payment equal to: - 2,5 % of the amount laid down in paragraph 3 when the amount paid to the producers' organization is equal to that amount, - 5 % of the amount laid down in paragraph 3 when the amount paid to the producers' organization is equal to 95 % of that amount, - 10 % of the amount laid down in paragraph 3 when the amount paid to the producers' organization is equal to 90 % of that amount. This compensation shall be financed by a fund set up in accordance with Article 9 (3). 7. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for the grant of the allowance. 8. Detailed rules for the application of this Article, in particular the amount of the allowance and the rules for its grant, shall be adopted in accordance with the procedure laid down in Article 32. 9. The Commission is to submit a report on the situation of the tuna market and the operation of the existing rÃ ©gime and arrangements accompanied, as appropriate, by proposals, before 30 June 1994. The Council, acting in accordance with the procedures of Article 43 of the Treaty, shall decide on these proposals before 31 December 1994. TITLE IV TRADE WITH THIRD COUNTRIES Chapter 1 Customs arrangements Article 19 1. The tariff and statistical nomenclature of the Common Customs Tariff is hereby amended in accordance with Annex VII. 2. The general rules for interpretation of the Common Customs Tariff and the particular rules for its application shall be applicable to the classification of products covered by this Regulation; the tariff nomenclature resulting from the application of this Regulation shall be adopted in the Common Customs Tariff. 3. Save as otherwise provided in this Regulation, or where derogation therefrom is decided by the Council, acting by a qualified majority on a proposal from the Commission, the following shall be prohibited: - the levying of any charge having an effect equivalent to a customs duty, - the application of any quantitative restriction. Article 20 1. In an emergency caused by: - supply difficulties on the Community market, or - the fulfilment of international commitments, it may be decided wholly or partly to suspend the Common Customs Tariff duties in respect of the products listed in Article 1, in accordance with the procedure laid down in Article 32. 2. The Commission shall inform the European Parliament and the Council of any decision taken pursuant to paragraph 1. Chapter 2 Particular provisions for certain products Article 21 1. For a period of four years from the entry into force of this Regulation, the annual imports into the Community of the preserved products listed in Annex IV, part C shall be limited to a maximum amount equal to the total volume of imports recorded during the year 1991, hereinafter called the 'reference year', multiplied by an annual rate of increase. However, for the products listed in point 1 of Annex IV, part C, this Article shall apply only to products manufactured from sardines of the species sardina pilchardus complying with the standards laid down by Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines ( ¹). For the products listed in point 2 of Annex IV, part C this Article shall apply only to products manufactured of the species listed in the Annex to Council Regulation (EEC) No 1536/92 of 9 June 1992 laying down common marketing standards for preserved tuna and bonito ( ²) and complying with the standards laid down by that Regulation. 2. The annual rate of increase referred to in paragraph 1 shall result from the arithmetical average of the rates of development of consumption of the products concerned in the Community during the reference year and the two years preceding it, but may not be below a minimum of 6 %. 3. The annual rate of increase defined in paragraph 2 shall apply for the purpose of calculating the maximum annual amount referred to in paragraph 1, from the first year following the reference year. ( ¹) OJ No L 212, 22. 7. 1989, p. 79. ( ²) OJ No L 163, 17. 6. 1992, p. 7. 4. This Article shall be applied in accordance with the provisions of Article 11 of Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ( ³). 5. The other detailed rules of application shall be adopted in accordance with the procedure laid down in Article 32. Chapter 3 Reference prices Article 22 1. In order to obviate disturbances caused by supplies from third countries at abnormal prices or under such conditions as would jeopardize the stabilization measures referred to in Articles 11, 12, 13, 14, 16 or 17 reference prices valid for the Community shall be fixed each year, by product category, for the products specified in Annexes I, II, III, IV, part B, and V, subject to the consultation procedures laid down for certain products by the international commitments of the Community within the framework of the General Agreement on Tariffs and Trade (GATT). 2. The reference price for the products specified in Annex I, parts A and D shall be equal to the withdrawal price fixed in accordance with Article 11 (1). The reference price for the products specified in Annex I, part C shall be fixed on the basis of the reference price for the products specified in Annex I, part A, taking account of the processing costs and of the need to ensure a relationship of prices in keeping with the market situation. The reference price for the products specified in Annex I, part E shall be equal to the Community selling price fixed in accordance with Article 13. The reference price for the products specified in Annexes I, part B, IV, B and V shall be determined on the basis of the average reference price for the fresh product, taking account of the processing costs and of the need to ensure a relationship of prices in keeping with the market situation. Where there is no reference price for a fresh product, this price shall be determined on the basis of the reference price applied to a commercially similar fresh product. The reference price for the products specified in Annex II shall be derived from the guide price referred to in Article 9 (1) by reference to the price level specified in Article 16 (2) at which the intervention measures provided for therein may be taken and taking account of the situation of the market in these products. The reference price for the tuna specified in Annex III intended for use by the canning industry shall be based on the weighted average of the free-at-frontier prices recorded on the most representative import markets or in the most ( ³) OJ No L 35, 9. 2. 1982, p. 1. Regulation as last amended by Regulation (EEC) No 848/92 (OJ L 89, 4. 4. 1992, p. 1). representative ports of import in the Member States during the three years immediately preceding the date on which the reference price is fixed, reduced by an amount equal to any customs duties and charges levied on the products and by the cost of unloading and transport from Community frontier crossing points to those markets or ports. The conversion factors fixed in accordance with the procedure laid down in Article 17 (5) shall be applied to the various types of tuna and to the various forms of presentation. 3. For the products specified in Annex I, parts A, D and E, a free-at-frontier price shall be established, based on the prices recorded by the Member States for the various product categories at a specific marketing stage for the imported product on the representative import markets or in the representative ports of import, reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on these products and by the cost of unloading and transport from Community frontier crossing points to those markets or ports. For the products specified in Annexes I, parts B and C, II, III, IV, parts B and V, a free-at-frontier price shall be established, based on the price recorded by each Member State for the usual commercial quantities which are imported into the Community, reduced by an amount equal to the customs duty in the Common Customs Tariff actually levied and any charges levied on the products and by the cost of unloading and transport. Member States shall notify the Commission regularly of: - the prices of the products referred to in the first subparagraph recorded on representative markets or at representative ports, - the prices of the products referred to in the second subparagraph. 4. When the free-at-frontier price for a given product imported from a third country is lower than the reference price, and if significant quantities of the product are imported: (a) autonomous suspension of the Common Customs Tariff duties may be abolished in the case of imports for which the free-at-frontier price is lower than the reference price; (b) in the case of the products specified in Annex I, part A (with the exception of the product referred to in point 3, Annex I, parts C, D and E, Annex II, Annex IV, part B and Annex V, imports may be subjected to the requirements that the free-at-frontier price determined in accordance with paragraph 3 is at least equal to the reference price; (c) in the case of the products specified in Annex I, parts A (3) and B and Annex III, imports may be subjected to a countervailing charge, provided that this complies with the GATT rules on binding. However, where imports at entry prices lower than the reference price are from certain countries only or of certain species only, the countervailing charge shall be levied only on imports from those countries or of those species. The countervailing charge shall be equal to the difference between the reference price and the free-at-frontier price. This charge, which shall be the same for all Member States, shall be added to the customs duties in force. 5. However, the measures referred to in paragraph 4 (c) shall not apply to third countries which undertake, on specific terms, that their products will be offered at prices to be determined in accordance with paragraph 3 which are at least equal to the reference price, and which do in practice observe this price in their deliveries to the Community. 6. Detailed rules for the application of this Article, in particular the level of the reference price, shall be adopted pursuant to the procedure laid down in Article 32. The application and repeal of the measures provided for in paragraph 4 shall be decided on in accordance with the same procedure. However, in the intervals between the periodic meetings of the management committee, these measures shall be adopted by the Commission. In this event, they shall remain valid until any measures adopted in accordance with the procedure laid down in Article 32 enter into force. Article 23 1. In order to obviate disturbances caused by supplies from third countries at abnormally low prices, reference prices for the products referred to in Annex IV, part A may be fixed before the beginning of each marketing year. These prices may be fixed at different levels during periods to be determined within each marketing year according to seasonal fluctuation in prices. 2. The reference prices referred to in paragraph 1 shall be fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with given commercial characteristics in the representative production areas of the Community. 3. If the free-at-frontier price valid for a consignment of a normal commercial quantity of the products referred to in paragraph 1 of specified provenance is lower than the reference price, imports of those products from the third country in question may be made subject, in compliance with the GATT rules on binding, to a countervailing charge equal to the difference between the reference price and the free-at-frontier price plus the Common Customs Tariff duty actually levied. The Commission shall follow regularly the trend in free-at-frontier prices of products imported from each provenance. 4. The countervailing charge provided for in paragraph 3 shall not, however, be levied in the case of third countries which are willing and able to guarantee that, when the products referred to in paragraph 1 originating in and coming from their territory are imported into the Community, the price plus the Common Customs Tariff duty actually levied will not be less than the reference price and that deflections of trade will be avoided. 5. Detailed rules for the application of this Article, in particular the level of the reference prices, shall be adopted in accordance with the procedure laid down in Article 32. Decisions to introduce, alter or withdraw the countervailing charge, or to admit a particular third country to the benefit of paragraph 4, shall be taken in accordance with the same procedure. Chapter 4 Emergency measures Article 24 1. If, by reason of imports or exports, the Community market in one or more of the products specified in Article 1 experiences or is threatened with serious disturbances which may endanger the objectives of Article 39 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt detailed rules for the application of this paragraph. 2. If the situation mentioned in paragraph 1 arises, the Commission shall, at the request of a Member State or in its own initiative, adopt the necessary measures; the measures shall be communicated to the Member States and shall be immediately applicable. If the Commission receives a request from a Member State, it shall take a decision thereon within five working days from receipt of the request. 3. The measures adopted by the Commission may be referred to the Council by any Member State within five working days of the day on which they were communicated. The Council shall meet without delay. It may, acting by a qualified majority, amend or repeal the measures in question. TITLE V GENERAL PROVISIONS Article 25 1. Fifty per cent of the aid granted by the Member States pursuant to Article 7 (1) and (2) shall be reimbursed by the Guidance Section of the European Agricultural Guidance and Guarantee Fund. 2. Intervention measures shall be financed as provided for in Articles 6, 12, 14, 15, 16 and 18 in respect of products from a stock or group of stocks only up to the limit of any quantities allocated to the Member State in question from the total volume of allowable catches for the stock or group of stocks in question. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 32. Article 26 Without prejudice to other Community provisions, the measures shall take the necessary steps to ensure that all fishing vessels flying the flag of one of the Member States enjoy equal access to ports and first-stage marketing installations together with all associated equipment and technical installations. Article 27 Subject to any provisions to the contrary adopted pursuant to Articles 42 and 43 of the Treaty, Articles 92, 93 and 94 of the Treaty shall apply to production of and trade in the products specified in Article 1. Article 28 Where a price rise exceeding one of the guide prices referred to in Article 9 (1) or the Community producer price referred to in Article 17 (1) by a percentage to be determined is recorded on the Community market and where this situation is likely to persist and is disturbing or threatens to disturb the market, appropriate measures may be taken to remedy the situation. The Council, acting by a qualified majority on a proposal from the Commission shall adopt general rules for the application of this Article. Article 29 The Council, acting by a qualified majority on a proposal from the Commission may amend the Annexes hereto and the percentages specified in Articles 11 and 16. Article 30 Member States and the Commission shall communicate to each other the information necessary for the implementation of this Regulation. Rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 32. Article 31 A Management Committee for Fishery Products (hereinafter called 'the Committee') shall be established, consisting of representatives of the Member States and presided over by a representative of the Commission. Article 32 Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. Article 33 The Committee may consider any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State. Article 34 This Regulation shall be so applied that appropriate account is taken at the same time of the objectives set out in Articles 39 and 110 of the Treaty. Article 35 1. Regulations (EEC) No 3687/91, (EEC) No 2202/82 ( ¹) and (EEC) No 2203/92 ( ²) are hereby repealed, as from the date of the entry into force of this Regulation. 2. References to the repealed Regulation (EEC) No 3687/91 shall be construed as reference to this Regulation and should be read in accordance with the correlation table in Annex VIII. Article 36 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Council The President R. NEEDHAM (1) OJ No C 305, 23. 11. 1992.(2) OJ No C 313, 30. 11. 1992, p. 22.(3) OJ No L 354, 23. 12. 1991, p. 1.(4) OJ No L 94, 28. 4. 1970, p. 13. Regulation as last amended by Regulation (EEC) No 2048/88. (OJ No L 185, 15. 7. 1988, p. 1).(5) OJ No L 235, 10. 8. 1982, p. 1.(6) OJ No L 235, 10. 8. 1982, p. 4. ANNEX I CN codes Description A. Fresh or chilled products of heading Nos 0302 and 0307: 1. 0302 22 00 Plaice (Pleuronectes platessa) 2. ex 0302 29 90 Dab (Limanda Limanda) 3. 0302 29 10 Megrim (Lepidorhombus spp.) 4. ex 0302 29 90 Common flounder (Platichthys Flesus) 5. 0302 31 10 and 0302 31 90 Albacore of long finned tunas (Thunnus alalunga) 6. ex 0302 40 Herring of the species Clupea harengus 7. 0302 50 10 Cod of the species Gadus morhua 8. 0302 61 10 Sardines of the species Sardina pilchardus 9. 0302 62 00 Haddock (Melanogrammus aeglefinus) 10. 0302 63 00 Coalfish (Pollachius virens) 11. ex 0302 64 Mackerel of the species Scomber scombrus and Scomber japonicus 12. 0302 65 20 and 0302 65 50 Dogfish (Squalus acanthias and Scyhorhinus spp.) 13. 0302 69 31 and 0302 69 33 Redfish (Sebastes spp.) 14. 0302 69 41 Whiting (Merlangus merlangus) 15. 0302 69 45 Ling (Molva spp.) 16. 0302 69 55 Anchovies (Engraulis spp.) 17. ex 0302 69 65 Hake of the species Merluccius merluccius 18. 0302 69 75 Ray's bream (Brama spp.) 19.0302 69 81Monkfish (Lophius spp.) 20. ex 0307 41 80 Cuttlefish (Sepia officinalis and Rossia macrosoma) B. Frozen products of heading Nos 0303 and 0304: ex 0303 50 10 Herring of the species Clupea harengus ex 0303 50 90 ex 0304 90 21 and ex 0304 90 25 C. Fish fillets and other fish meat (whether or not minced) of the species listed in A above, fresh or chilled, falling within combined nomenclature code ex 0304 10 31, ex 0304 10 39, ex 0304 10 92, ex 0304 10 93 or ex 0304 10 98 D. Live, fresh or chilled products or products cooked by steaming or by boiling in water: ex 0306 23 31 and ex 0306 23 39 Shrimps of the species Crangon crangon E. Live, fresh or chilled products or products cooked by steaming or by boiling in water: 0302 23 00 Sole (Solea spp.) ex 0306 24 30 Edible crabs (Cancer pagurus) ex 0306 29 30 Norway lobsters (Nephrops norvegicus) ANNEX II CN codes Description A. Frozen products of heading Nos 0303 and 0304: 0303 31 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 0303 78 10 and 0304 20 57 Hake of the genus Merluccius spp. 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) B. Frozen products of heading No 0306 0306 13 90 Shrimps of the family Penalidae C. Frozen products of heading No 0307: 1. 0307 49 19 Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola rondeletti 2. 0307 49 31 Squid (Loligo spp.) 0307 49 33 0307 49 35 and 0307 49 38 3. 0307 49 51 Squid (Ommastrephes sagittatus) 4. 0307 59 10 Octopus (Octopus spp.) 5. 0307 99 11 Illex spp. ANNEX III Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus, fresh, chilled or frozen, intended for industrial manufacture of products falling within heading No 1604 and classified under one of the following combined nomenclature codes: Description CN codes Fresh or chilled Frozen Presented in a form other than those mentioned under heading No 0304 I. The following species: (a) Albacore or longfinned tuna (Thunnus alalunga), excluding fresh or chilled: 1. Weighing more than 10 kg each (*) 0303 41 11, 0303 41 13 and 0303 41 19 2. Weighing not more than 10 kg each (*) 0303 41 11, 0303 41 13 and 0303 41 19 (b) Yellowfin tuna (Thunnus albacares): 1. Weighing not more than 10 kg each 0302 32 10 (*) 0303 42 12, 0303 42 32 and 0303 42 52 2. Weighing not more than 10 kg each 0302 32 10 (*) 0303 42 18, 0303 42 38 and 0303 42 58 (c) Skipjack or stripe-bellied tuna (Euthynnus (Katsuwonus) pelamis) 0302 33 10 0303 43 11, 0303 43 13 and 0303 43 19 (d) Bluefin tuna (Thunnus thynnus), excluding fresh or chilled ex 0303 49 11, ex 0303 49 13 and ex 0303 49 19 (e) Other species of the genera Thunnus and Euthynnus ex 0302 39 10 and 0302 69 21 ex 0303 49 11, ex 0303 49 13, ex 0303 49 19, 0303 79 21, 0303 79 23 and 0303 79 29 II. Presented in one of the following ways: (a) Whole (b) Gilled and gutted (c) Other (for example heads of) (*) Reference to weight applies to the whole product. ANNEX IV A. Live, fresh, chilled or frozen products: CN code Description 1. 0301 91 00, 0302 11 00, 0303 21 00, 0304 10 11, ex 0304 10 91, 0304 20 11 and ex 0304 90 10 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 93 00, 0302 69 11, 0303 79 11, ex 0304 10 19, ex 0304 10 91, ex 0304 20 19 and ex 0304 90 10 Carp 2. 0301 99 11, 0302 12 00, 0303 10 00, 0303 22 00, 0304 10 13, ex 0304 10 91, 0304 20 13 and ex 0304 90 10 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 0306 12 and 0306 22 Lobster (Homarus spp.) B. Frozen or salted products; frozen crustaceans: The following species Falling within one of the following CN codes Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), frozen Salted fish, whether or not dried Prepared or preserved fish of heading No 1604 Frozen crustaceans Coalfish (Pollachius virens) 0303 73 00 0304 20 31 and 0304 90 41 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Cod of the species Gadus morhua 0303 60 11 ex 0304 20 29 and 0304 90 38 ex 0305 30 19, ex 0305 51 90 and ex 0305 62 00 ex 1604 19 91 Dogfish (Squalus acanthias and Scyliorhinus spp.) 0303 75 20 and 0303 75 50 0304 20 61 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Haddock (Melanogrammus aeglefinus) 0303 72 00 0304 20 33 and 0304 90 45 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Hake of the species Merluccius merluccius ex 0303 78 10 ex 0304 90 47 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Herring of the species Clupea harengus ex 0303 50 10 and ex 0303 50 90 ex 0304 20 75, ex 0304 90 21 and ex 0304 90 25 ex 0305 30 90, ex 0305 59 30 and ex 0305 61 00 ex 1604 12 10 Ling (Molva spp.) 0303 79 51 0304 20 43 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Mackerel of the species Scomber scombrus and Scomber japonicus 0303 74 11 and 0303 74 19 ex 0304 20 53 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 15 10 Megrim (Lepidorhombus spp.) 0303 39 20 0304 20 79 and 0304 90 51 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Monkfish (Lophius spp.) 0303 79 81 0304 20 83 and 0304 90 57 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Plaice (Pleuronectes platessa) 0303 32 00 0304 20 71 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 The following species Falling within one of the following CN codes Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), frozen Salted fish, whether or not dried Prepared or preserved fish of heading No 1604 Frozencrustaceans Ray's bream (Brama spp.) 0303 79 75 0304 20 81 and0304 90 55 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Redfish (Sebastes spp.) 0303 79 35 and 0303 79 37 0304 20 35, 0304 20 37 and 0304 90 31 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Whiting (Merlangus merlangus) 0303 79 45 0304 20 41 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Edible crabs (Cancer pagurus) 0306 14 30 Norway lobsters (Nephrops norvegicus) 0306 19 30 Sardines (Sardina pilchardus) 0303 71 10 ex 0304 20 97 ex 0304 90 97 ex 1604 20 50 ex 1604 13 11 ex 1604 13 19 Tuna (of the genus Thunnus and fish of the genus Euthynnus ex 0304 20 45 ex 0304 20 45 ex 1604 14 19 ex 1604 20 70 C. Preserved products: CN code Description 1. 1604 13 11, 1604 13 19 and ex 1604 20 50 Sardines 2. ex 1604 14 11, ex 1604 14 19, ex 1604 19 30 and ex 1604 20 70 Tuna (Thunnus spp.), Skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis] and other species of the genus Euthynnus ANNEX V Frozen or salted products; frozen or salted crustaceans; shelled and simply cooked by steaming or by boiling in water The following species Falling within one of the following CN codes Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 Fish fillets and other fish meat (whether or not minced), frozen Salted fish, whether or not dried Fish fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen Crustaceans Alaska pollack (Theragra chalcogramma) ex 0303 79 55 0304 20 85 and 0304 90 61 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Fish of the species Boreogadus saida 0303 79 41 ex 0304 20 29 and ex 0304 90 39 ex 0305 30 19, ex 0305 59 19 and ex 0305 69 10 ex 1604 19 91 Cod of the species Gadus ogac and Gadus macrocephalus 0303 60 19 and 0303 60 90 0304 20 21, ex 0304 20 29, 0304 90 35 and ex 0304 90 39 ex 0305 30 11, ex 0305 30 19, ex 0305 51 90 and ex 0305 62 00 ex 1604 19 91 Flounder (Platichthys flesus) 0303 39 10 0304 20 73 and 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Hake (Merluccius spp., except the species Merluccius merluccius) ex 0304 90 47 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Herring of the species Clupea pallasii ex 0303 50 10 and ex 0303 50 90 ex 0304 20 75, ex 0304 90 21 and ex 0304 90 25 ex 0305 30 90, ex 0305 59 30 and ex 0305 61 00 ex 1604 12 10 Fish of the species Orcynopsis unicolor 0303 79 61 and 0303 79 63 ex 0304 20 53 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 50 Pollack (Pollachius pollachius) ex 0303 79 55 ex 0304 20 98 and ex 0304 90 97 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Swordfish (Xiphias gladius) 0303 79 87 ex 0304 20 87 0304 90 65 ex 0305 30 90, ex 0305 59 90 and ex 0305 69 90 ex 1604 19 91 Shrimps and prawns, other than shrimps of the species Crangon crangon -frozen ex 0306 13 -salted: ex 0306 23 10, ex 0306 23 39 and ex 0306 23 90 -shelled and simply cooked by steaming or by boiling in water ex 1605 20 00 ANNEX VI Fresh or chilled products of the following species CN code 1. Lemon sole (Microstomus kitt) ex 0302 29 90 2. Bluefin tunas (Thunnus thynnus) ex 0302 39 10 ex 0302 39 90 3. Pollack (Pollachius pollachius) ex 0302 69 51 4. Blue whiting (Micromesistius poutassou or Gadus poutassou) 0302 69 85 5. Pout (Trisopterus luscus) and Mediterranean cod (Trisopterus minutus) ex 0302 69 97 6. Bogue (Boops boops) ex 0302 69 97 7. Picarel (Maena smaris) ex 0302 69 97 8. Conger (Conger conger) ex 0302 69 97 9. Gurnard (Trigla spp.) ex 0302 69 97 10. Horse mackerel (Trachurus spp.) ex 0302 69 97 11. Mullet (Mugil spp.) ex 0302 69 97 12. Skate (Raja spp.) ex 0302 69 97 and ex 0304 10 98 13. Scabbard fish (Lepidopus caudatus) - and (Aphanopus carbo) ex 0302 69 97 ANNEX VII CN code Description Rate of duty autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0301 Live fish: 0301 10 -Ornamental fish: 0301 10 10 --Freshwater fish 10 Free- 0301 10 90 --Saltwater fish 15 15 - -Other live fish: 0301 91 00 --Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae)16 12 - 0301 92 00 --Eels (Anguilla spp.) 10 3 - 0301 93 00 --Carp 10 8 - 0301 99 --Other: ---Freshwater fish: 0301 99 11 ----Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 - 0301 99 19 ----Other 10 8 - 0301 99 90 ---Saltwater fish 17 16 - 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304: -Salmonidae, excluding livers and roes: 0302 11 00 --Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12 - 0302 12 00 --Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 - 0302 19 00 --Other 16 8 - -Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding liver and roes: 0302 21 --Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0302 21 10 ---Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8 - 0302 21 30 ---Atlantic halibut (Hippoglossus hippoglossus) 15 8 - 0302 21 90 ---Pacific halibut (Hippoglossus stenolepis) 15 15 - 0302 22 00 --Plaice (Pleuronectes platessa) 15 15 - 0302 23 00 --Sole (Solea spp.) 15 15 - 0302 29 --Other: 0302 29 10 ---Megrim (Lepidorhombus spp.) 15 15 - 0302 29 90 ---Other 15 15 - -Tunas (of genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus [Katsuwonus] pelamis), excluding livers and roes: 0302 31 --Albacore or longfinned tunas (Thunnus alalunga): 1 2 3 4 5 0302 31 10 ---For the industrial manufacture of products falling within heading No 1604 ( ¹) 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0302 31 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0302 32 --Yellowfin tunas (Thunnus albacares): 0302 32 10 ---For the industrial manufacture of products falling within heading No 1604 ( ¹) 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0302 32 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0302 33 --Skipjack or stripe-bellied bonito: 0302 33 10 ---For the industrial manufacture of products falling within heading No 1604 ( ¹) 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0302 33 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0302 39 --Other: 0302 39 10 ---For the industrial manufacture of products falling within heading No 1604 ( ¹) 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0302 39 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0302 40 -Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes: 0302 40 10 --From 15 February to 15 June Free Free - 0302 40 90 --From 16 June to 14 February 20 ( ²) 15 ( ²) (& {highdigit};) - 0302 50 -God (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes: 0302 50 10 --Of the species Gadus morhua 15 12 - 0302 50 90 --Other 15 15 - -Other fish, excluding livers and roes: 0302 61 --Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): 0302 61 10 ---Sardines of the species Sardina pilchardus 25 23 - 0302 61 30 ---Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 15 - ---Brisling or sprats (Sprattus sprattus): 0302 61 91 ----From 15 February to 15 June Free Free - 0302 61 99 ----From 16 June to 14 February 20 13 - 0302 62 00 --Haddock (Melanogrammus aeglefinus) 15 15 - 0302 63 00 --Coalfish (Pollachius virens) 15 15 - 0302 64 --Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): 0302 64 10 ---From 15 February to 15 June Free Free - 0302 64 90 ---From 16 June to 14 February 20 20 - 0302 65 --Dogfish and other sharks: 0302 65 20 ---Dogfish of the species (Squalus acanthias) 15 8 (& {highdigit};) - 0302 65 50 ---Dogfish of the species (Scyliorhinus spp.) 15 8 - ( ¹) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ( ²) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. ( ³) Total suspension for an indefinite period. (& {highdigit};) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorties and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (& {highdigit};) Duty exemption for herring falling within subheadings, 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (& {highdigit};) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities. 1 2 3 4 5 0302 65 90 ---Other 15 8 - 0302 66 00 --Eels (Anguilla spp.)10 3 - 0302 69 --Other: ---Freshwater fish: 0302 69 11 ----Carp 10 8 - 0302 69 19 ----Other 10 8 - ---Saltwater fish: ----Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos [Euthynnus (Katsuwonus) pelamis] mentioned in subheading 0302 33: 0302 69 21 -----For the industrial manufacture of products falling within heading No 1604 ( ¹) 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0302 69 25 -----Other 25 ( ²) 22 ( ²) (& {highdigit};) - ----Redfish (Sebastes spp.): 0302 69 31 -----Of the species Sebastes marinus 15 8 - 0302 69 33 -----Other 15 15 - 0302 69 35 ----Fish of the species Boreogadus saida 15 12 - 0302 69 41 ----Whiting (Merlangus merlangus) 15 15 - 0302 69 45 ----Ling (Molva spp.) 15 15 - 0302 69 51 ----Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15 - 0302 69 55 ----Anchovies (Engraulis spp.) 15 15 - 0302 69 61 ----Sea bream (Dentex dentex and Pagellus spp.) 15 15 - 0302 69 65 ----Hake (Merluccius spp., Urophycis spp.) 15 15 (& {highdigit};) - 0302 69 75 ----Ray's bream (Brama spp.) 15 15 - 0302 69 81 ----Monkfish (Lophius spp.) 15 15 - 0302 69 85 ----Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 - 0302 69 87 ----Swordfish (Xiphias gladius) 15 15 - 0302 69 91 ----Horse mackerel (scad) (Caranx trachusus, Trachurus trachurus) 15 15 - 0302 69 97 ----Other 15 15 - 0302 70 00 -Livers and roes 14 10 - 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304: 0303 10 00 -Pacific salmon (Oncorhynchus spp.), excluding livers and roes 16 2 - -Other salmonidae, excluding livers and roes: 0303 21 00 --Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12 - 0303 22 00 --Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 - 0303 29 00 --Other 16 9 - ( ¹) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ( ²) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. ( ³) Total suspension for an indefinite period. (& {highdigit};) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to condition laid down in the relevant Community provisions. (& {highdigit};) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 1 2 3 4 5 -Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes: 0303 31 --Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0303 31 10 ---Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8 - 0303 31 30 ---Atlantic halibut (Hippoglossus hippoglossus) 15 8 - 0303 31 90 ---Pacific halibut (Hippoglossus stenolepis) 15 15 - 0303 32 00 --Plaice (Pleuronectes platessa) 15 15 - 0303 33 00 --Sole (Solea spp.) 15 15 - 0303 39 --Other: 0303 39 10 ---Flounder (Platichthys flesus) 15 15 - 0303 39 20 ---Megrim (Lepidorhombus spp.) 15 15 - 0303 39 90 ---Other 15 15 - -Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito [Euthynnus (Katsuwonus) pelamis], excluding livers and roes: 0303 41 --Albacore or longfissed tunas (Thunnus alalunga): ---For the industrial manufacture of products falling within heading No 1604 ( ¹): 0303 41 11 ----Whole 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 41 13 ----Gilled and gutted 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 41 19 ----Other (for example 'heads off') 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 41 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0303 42 --Yellowfin tunas (Thunnus albacares): ---For the industrial manufacture of products falling within heading No 1604 ( ¹): ----Whole: 0303 42 12 -----Weighing more than 10 kg each 25 ( ²) ( ³) 20 ( ²) (& {highdigit};) - 0303 42 18 -----Other 25 ( ²) ( ³) 20 ( ²) (& {highdigit};) - ----Gilled and gutted: 0303 42 32 -----Weighing more than 10 kg each 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 42 38 -----Other 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - ----Other (for example 'heads off'): 0303 42 52-----Weighing more than 10 kg each 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 42 58 -----Other 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 42 90 ---Other 25 ( ²) 22 ( ²) (& {highdigit};) - 0303 43 --Skipjack or stripe-bellied bonito: ---For the industrial manufacture of products falling within heading No 1604 ( ¹): 0303 43 11 ----Whole 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - 0303 43 13 ----Gilled and gutted 25 ( ²) ( ³) 22 ( ²) (& {highdigit};) - ( ¹) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ( ²) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. ( ³) Total suspension for an indefinite period. (& {highdigit};) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. 1 2 3 4 5 0303 43 19 ----Other (for example 'heads off') 25 ( ¹) ( ²) 22 ( ¹) ( ³) - 0303 43 90 ---Other 25 ( ¹) 22 ( ¹) ( ³) - 0303 49 --Other: ---For the industrial manufacture of products falling within heading No 1604 (& {highdigit};): 0303 49 11 ----Whole 25 ( ¹) ( ²) 22 ( ¹) ( ³) - 0303 49 13 ----Gilled and gutted 25 ( ¹) ( ²) 22 ( ¹) ( ³) - 0303 49 19 ----Other (for example 'heads off') 25 ( ¹) ( ²) 22 ( ¹) ( ³) - 0303 49 90 ---Other 25 ( ¹) 22 ( ¹) ( ³) - 0303 50 -Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes: 0303 50 10 --From 15 February to 15 June Free Free - 0303 50 90 --From 16 June to 14 February 20 ( ¹) 15 ( ¹) (& {highdigit};) - 0303 60 -Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes: 0303 60 11 --Of the species Gadus morhua 15 12 (& {highdigit};) - 0303 60 19 --Of the species Gadus ogac 15 15 (& {highdigit};) - 0303 60 90 --Of the species Gadus macrocephalus 15 15 - -Other fish, excluding livers and roes: 0303 71 --Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus): 0303 71 10 ---Sardines of the species Sardina pilchardus 25 23 - 0303 71 30 ---Sardines of the genus Sardinops; sardinella (Sardinella spp.) 15 15 - ---Brisling or sprats (Sprattus sprattus): 0303 71 91 ----From 15 February to 15 June Free Free - 0303 71 99 ----From 16 June to 14 February 20 13 - 0303 72 00 --Haddock (Melanogrammus aeglefinus) 15 15 - 0303 73 00 --Coalfish (Pollachius virens) 15 15 - 0303 74 --Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): ---Of the species Scomber scombrus and Scomber japonicus: 0303 74 11 ----From 15 February to 15 June Free Free - 0303 74 19 ----From 16 June to 14 February 20 20 - 0303 74 90 ---Of the species Scomber australasicus 15 15 - 0303 75 --Dogfish and other sharks: 0303 75 20 ---Dogfish of the species Squalus acanthias 15 8 (& {highdigit};) - 0303 75 50 ---Dogfish of the species Scyliorhinus spp. 15 8 - 0303 75 90 ---Other 15 8 - 0303 76 00 --Eels (Anguilla spp.) 10 3 - ( ¹) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. ( ²) Total suspension for an indefinite period. ( ³) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (& {highdigit};) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (& {highdigit};) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (& {highdigit};) Subject to limits and conditions to be determined by the competent authorities. (& {highdigit};) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities. 1 2 3 4 5 0303 77 00 --Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15 - 0303 78 --Hake (Merluccius spp., Urophycis spp.): 0303 78 10 ---Hake of the genus Merluccius 15 15 ( ¹) - 0303 78 90 ---Hake of the genus Urophycis 15 15 - 0303 79 --Other: ---Freshwater fish: 0303 79 11 ----Carp 10 8 - 0303 79 19 ----Other 10 8 - ---Saltwater fish: ----Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos [Euthynnus (Katsuwonus) pelamis] mentioned in subheading 0303 43: -----For the industrial manufacture of products falling within heading No 1604 ( ²): 0303 79 21 ------Whole 25 ( ³) (& {highdigit};) 22 ( ³) (& {highdigit};) - 0303 79 23 ------Gilled and gutted 25 ( ³) (& {highdigit};) 22 ( ³) (& {highdigit};) - 0303 79 29 ------Other (for example 'heads off') 25 ( ³) (& {highdigit};) 22 ( ³) (& {highdigit};) - 0303 79 31 -----Other 25 ( ³) 22 ( ³) (& {highdigit};) - ----Redfish (Sebastes spp.): 0303 79 35 -----Of the species Sebastes marinus15 8 - 0303 79 37 -----Other 15 15 - 0303 79 41 ----Fish of the species Boreogadus saida 15 12 (& {highdigit};) - 0303 79 45 ----Whiting (Merlangus merlangus) 15 15 - 0303 79 51 ----Ling (Molva spp.) 15 15 - 0303 79 55 ----Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15 - ----Fish of the species Orcynopsis unicolor: 0303 79 61 -----From 15 February to 15 June Free Free - 0303 79 63 -----From 16 June to 14 February 20 20 - 0303 79 65 ----Anchovies (Engraulis spp.) 15 15 - 0303 79 71 ----Sea bream (Dentex dentex and Pagellus spp.) 15 15 - 0303 79 75 ----Ray's bream (Brama spp.) 15 15 - 0303 79 81 ----Monkfish (Lophius spp.) 15 15 - 0303 79 83 ----Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 - 0303 79 87 ----Swordfish (Xiphias gladius) 15 15 - 0303 79 91 ----Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) 15 15 - 0303 79 97 ----Other 15 15 - 0303 80 00 -Livers and roes 14 10 - ( ¹) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. ( ²) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. ( ³) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (& {highdigit};) Total suspension for an indefinite period. (& {highdigit};) Duty exemption for tuna and fish of the genus Euthynnus falling within heading Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota subject to conditions laid down in the relevant Community provisions. (& {highdigit};) Subject to limits and conditions to be determined by the competent authorities. 1 2 3 4 5 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen: 0304 10 -Fresh or chilled: --Fillets: ---Of freshwater fish: 0304 10 11 ----Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12 - 0304 10 13 ----Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 - 0304 10 19 ----Of other freshwater fish 13 9 - ---Other: 0304 10 31 ----Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18 - 0304 10 33 ----Of coalfish (Pollachius virens) 18 18 - 0304 10 35 ----Of redfish (sebastes spp.) 18 18 - 0304 10 38 ----Other 18 18 - --Other fish meat (whether or not minced): 0304 10 91 ---Of freshwater fish 8 8 - ---Other: ----Flaps of herring: 0304 10 92 -----From 15 February to 15 June Free Free - 0304 10 93 -----From 16 June to 14 February 20 15 ( ¹) - 0304 10 98 ----Other 18 15 ( ¹) - 0304 20 -Frozen fillets: --Of freshwater fish: 0304 20 11 ---Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12 - 0304 20 13 ---Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 - 0304 20 19 ---Of other freshwater fish 13 9 - --Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac ) and of fish of the species Boreogadus saida: 0304 20 21 ---Of cod of the species Gadus macrocephalus 18 15 - 0304 20 29 ---Other 18 15 ( ²) ( ³) - 0304 20 31 --Of coalfish (Pollachius virens) 18 15 - 0304 20 33 --Of haddock (Melanogrammus aeglefinus) 18 15 - --Of redfish (Sebastes spp.): 0304 20 35 ---Of the species Sebastes marinus 18 12 - 0304 20 37 ---Other 18 15 - 0304 20 41 --Of whiting (Merlangus merlangus) 18 15 - 0304 20 43 --Of ling (Molva spp.) 18 15 - 0304 20 45 --Of tuna (of the genus Thunnus) and of fishof the genus Euthynnus 18 18 - --Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor: 0304 20 51 ---Of mackerel of the species Scomber australasicus 18 15 - ( ¹) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. ( ²) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities. ( ³) Subject to limits and conditions to be determined by the competent authorities. 1 2 3 4 5 0304 20 53---Other 18 15 - --Of hake (Merluccius spp., Urophycis spp.): 0304 20 57 ---Of hake of the genus Merluccius 18 15 ( ¹) ( ²) - 0304 20 59 ---Of hake of the genus Urophycis 18 15 - --Of dogfish and other sharks: 0304 20 61 ---Of dogfish (Squalus acanthias and Scyliorhinus spp.) 18 15 - 0304 20 69 ---Of other sharks 18 15 - 0304 20 71 --Of plaice (Pleuronectes platessa) 18 15 - 0304 20 73 --Of flounder (Platichthys flesus) 18 15 - 0304 20 75 --Of herring (Clupea harengus, Clupea pallasii) 18 15 - 0304 20 79 --Of megrim (Lepidorhombus spp.) 18 15 - 0304 20 81 --Of Ray's bream (Brama spp.) 18 15 - 0304 20 83 --Of monkfish (Lophius spp.) 18 15 - 0304 20 85 --Of Alaska pollack (Theragra chalcogramma) 18 15 - 0304 20 87 --Of swordfish (Xiphias gladius) 18 15 - 0304 20 97 --Other 18 15 - 0304 90 -Other: 0304 90 10 --Of freshwater fish 8 8 - --Other: ---Of herring (Clupea harengus, Clupea pallasii): 0304 90 21 ----From 15 February to 15 June Free Free - 0304 90 25 ----From 16 June to 14 February 20 ( ³) 15 ( ³) (& {highdigit};) - 0304 90 31 ---Of redfish (Sebastes spp.) 15 8 - ---Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0304 90 35 ----Of cod of the species Gadus macrocephalus 15 15 - 0304 90 38 ----Of cod of the species Gadus morhua 15 12 (& {highdigit};) - 0304 90 39 ----Other 15 15 (& {highdigit};) - 0304 90 41 ---Of coalfish (Pollachius virens) 15 15 - 0304 90 45 ---Of haddock (Melanogrammus aeglefinus) 15 15 - ---Of hake (Merluccius spp., Urophycis spp.): 0304 90 47 ----Of hake of the genus Merluccius 15 15 (& {highdigit};) - 0304 90 49 ----Of hake of the genus Urophycis 15 15 - 0304 90 51 ---Of megrim (Lepidorhombus spp.) 15 15 - 0304 90 55 ---Of Ray's bream (Brama spp.) 15 15 - 0304 90 57 ---Of monkfish (Lophius spp.) 15 15 - ( ¹) Subject to compliance with the reference price. ( ²) Duty rate reduced to 10 % and subject to compliance with the reference price for frozen fillets presented as industrial blocks, with bones (standard) within the limits of a global annual tariff quota of 5 000 tonnes, for the period 1 July to 31 December, to be granted by the competent Community authorities. ( ³) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (& {highdigit};) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (& {highdigit};) Subject to limits and conditions to be determined by the competent authorities. (& {highdigit};) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 1 2 3 4 5 0304 90 59 ---Of blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 - 0304 90 61 ---Of Alaska pollack (Theragra chalcogramma) 15 15 - 0304 90 65 ---Of swordfish (Xiphias gladius) 15 15 - 0304 90 97 ---Other 15 15 - 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption: 0305 10 00 -Flours, meals and pellets of fish, fit for human consumption 15 13 - 0305 20 00 -Livers and roes, dried, smoked, salted or in brine 15 11 - 0305 30 -Fish fillets, dried, salted or in brine, but not smoked: --Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0305 30 11 ---Of cod of the species Gadus macrocephalus 18 16 - 0305 30 19 ---Other 20 20 - 0305 30 30 --Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 18 15 - 0305 30 50 --Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15 - 0305 30 90 --Other 18 16 - -Smoked fish, including fillets: 0305 41 00 --Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 13 - 0305 42 00 --Herrings (Clupea harengus, Clupea pallasii) 16 10 - 0305 49 --Other: 0305 49 10 ---Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15 - 0305 49 20 ---Atlantic halibut (Hippoglossus hippoglossus) 16 16 - 0305 49 30 ---Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus)16 14 - 0305 49 40 ---Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 14 - 0305 49 50 ---Eels (Anguilla spp.) 16 14 - 0305 49 90 ---Other 16 14 - -Dried fish, whether or not salted but not smoked: 0305 51 --Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus): 0305 51 10 ---Dried, unsalted 13 13 ( ¹) - 0305 51 90 ---Dried, salted 13 13 ( ¹) - 0305 59 --Other: ---Fish of the species Boreogadus saida: 0305 59 11 ----Dried, unsalted 13 13 ( ¹) - 0305 59 19 ----Dried, salted 13 13 ( ¹) - 0305 59 30 ---Herrings (Clupea harengus, Clupea pallasii) 12 12 - 0305 59 50 ---Anchovies (Engraulis spp.) 15 10 - 0305 59 60 ---Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12 - ( ¹) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11, 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities. 1 2 3 4 5 0305 59 70 ---Atlantic halibut (Hippoglossus hippoglossus) 15 - - 0305 59 90 ---Other 15 12 - -Fish, salted, but not dried or smoked and fish in brine: 0305 61 00 --Herrings (Clupea harengus, Clupea pallasii) 12 12 - 0305 62 00 --Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 ( ¹) - 0305 63 00 --Anchovies (Engraulis spp.) 15 10 - 0305 69 --Other: 0305 69 10 ---Fish of the species Boreogadus saida 13 13 ( ¹) - 0305 69 20 ---Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Pacific halibut (Hippoglossus stenolepis) 15 12 - 0305 69 30 ---Atlantic halibut (Hippoglossus hippoglossus) 15 - - 0305 69 50 ---Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 15 11 - 0305 69 90 ---Other 15 12 - 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine: -Frozen: 0306 11 00 --Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 ( ²) - 0306 12 --Lobsters (Homarus spp.): 0306 12 10 ---Whole 25 8 ( ³) - 0306 12 90 ---Other 25 16 - 0306 13 --Shrimps and prawns: 0306 13 10 ---Of the family Pandalidae 18 12 - 0306 13 30 ---Shrimps of the genus Crangon 18 18 - 0306 13 90 ---Other 18 18 - 0306 14 --Crabs: 0306 14 10 ---Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8 - 0306 14 30 ---Crabs of the species Cancer pagurus 18 15 - 0306 14 90 ---Other 18 15 - 0306 19 --Other, including flours, meals and pellets of crustaceans, fit for human consumption: 0306 19 10 ---Freshwater crayfish 18 15 - 0306 19 30 ---Norway lobsters (Nephrops norvegicus) 14 12 - 0306 19 90 ---Other 14 12 - -Not frozen: 0306 21 00 --Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 ( ²) - 0306 22 --Lobsters (Homarus spp.): 0306 22 10 ---Live 25 8 ( ³) - ---Other: 0306 22 91 ----Whole 25 8 ( ³) - 0306 22 99 ----Other 25 20 - ( ¹) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11, 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities. ( ²) See Annex. ( ³) Subject to limits and conditions to be determined by the competent authorities. 1 2 3 4 5 0306 23 --Shrimps and prawns: 0306 23 10 ---Of the family Pandalidae 18 12 - ---Shrimps of the genus Crangon: 0306 23 31 ----Fresh, chilled or cooked by steaming or by boiling in water 18 18 - 0306 23 39 ----Other 18 18 - 0306 23 90 ---Other 18 18 -0306 24 --Crabs: 0306 24 10 ---Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8 - 0306 24 30 ---Crabs of the species Cancer pagurus 18 15 - 0306 24 90 ---Other 18 15 - 0306 29 --Other, including flours, meals and pellets of crustaceans, fit for human consumption: 0306 29 10 ---Freshwater crayfish 18 15 - 0306 29 30 ---Norway lobsters (Nephrops norvegicus) 14 12 - 0306 29 90 ---Other 14 12 - 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 10 -Oysters: 0307 10 10 --Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free - 0307 10 90 --Other 18 18 - -Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten: 0307 21 00 --Live, fresh or chilled 8 8 - 0307 29 --Other: 0307 29 10 ---Coquilles St Jacques (Pecten maximus), frozen 8 8 - 0307 29 90 ---Other 8 8 - -Mussels (Mytilus spp., Perna spp.): 0307 31 --Live, fresh or chilled: 0307 31 10 ---Mytilus spp. 10 10 - 0307 31 90 ---Perna spp. 8 8 - 0307 39 --Other: 0307 39 10 ---Mytilus spp. 10 10 - 0307 39 90 ---Perna spp. 8 8 - -Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.); and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 --Live, fresh or chilled: 0307 41 10 ---Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8 - ---Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 41 91 ----Loligo spp., Ommastrephes sagittatus 8 6 - 0307 41 99 ----Other 8 8 - 1 2 3 4 5 0307 49 --Other: ---Frozen: ----Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.): 0307 49 11 -----Of the genus Sepiola other than Sepiola rondeleti 8 8 - 0307 49 19 -----Other 8 8 - ----Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): -----Loligo spp.: 0307 49 31 ------Loligo vulgaris 8 6 - 0307 49 33 ------Loligo pealei 8 6 - 0307 49 35 ------Loligo patagonica 8 6 - 0307 49 38 ------Other 8 6 - 0307 49 51 -----Ommastrephes sagittatus 8 6 - 0307 49 59 -----Other 8 8 - ---Other: 0307 49 71 ----Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8 - ----Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.): 0307 49 91 -----Loligo spp., Ommastrephes sagittatus 8 6 - 0307 49 99 -----Other 8 8 - -Octopus (Octopus spp.): 0307 51 00 --Live, fresh or chilled 8 8 - 0307 59 --Other: 0307 59 10 ---Frozen 8 8 - 0307 59 90 ---Other 8 8 - 0307 60 00 -Snails, other than sea snails 6 Free - -Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption: 0307 91 00 --Live,fresh or chilled 11 11 - 0307 99 --Other: ---Frozen: 0307 99 11 ----Illex spp. 8 8 - 0307 99 13 ----Striped venus and other species of the family Veneridae 8 8 - 0307 99 19 ----Other aquatic invertebrates 14 11 - 0307 99 90 ---Other 16 11 - 0511 Animal products not elsewhere specified or included; dead animals of Chapter 1 or 3, unfit for human consumption: 0511 91 --Products of fish or crustaceans, molluscs or other aquatic invertebrates; dead animals of Chapter 3: 0511 91 10 ---Fish waste Free Free - 0511 91 90 ---Other Free ( ¹) - ( ¹) See Annex. 1 2 3 4 5 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs: -Fish, whole or in pieces, but not minced: 1604 11 00 --Salmon 20 5,5 - 1604 12 --Herrings: 1604 12 10 ---Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 18 15 - 1604 12 90 ---Other 23 20 - 1604 13 --Sardines, sardinella and brisling or sprats: ---Sardines: 1604 13 11 ----In olive oil 25 25 - 1604 13 19 ----Other 25 25 - 1604 13 90 ---Other 25 20 - 1604 14 --Tunas, skipjack and bonito (Sarda spp.): ---Tunas and skipjack 1604 14 11 ----In vegetable oil 25 24 - 1604 14 19 ----Other 25 24 - 1604 14 90 ---Bonito (Sarda spp.) 25 25 - 1604 15 --Mackerel: ---Of the species Scomber scombrus and Scomber japonicus: 1604 15 11 ----Fillets 25 25 - 1604 15 19 ----Other 25 25 - 1604 15 90 ---Of the species Scomber australasicus 25 20 - 1604 16 00 --Anchovies 25 - - 1604 19 --Other: 1604 19 10 ---Salmonidae, other than salmon 20 7 - 1604 19 30 ---Fish of the genus Euthynnus, other than skipjack [Euthynnus (Katsuwonus) pelamis] 25 24 - 1604 19 50 ---Fish of the species Orcynopsis unicolor 25 25 - ---Other: 1604 19 91 ----Fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 18 15 - ----Other: 1604 19 92 -----God (Gadus morhua, Gadus ogac, Gadus macrocephalus) 25 20 - 1604 19 93 -----Coalfish (Pollachius virens) 25 20 - 1604 19 94 -----Hake (Merluccius spp., Urophycis spp.) 25 20 - 1604 19 95 -----Alaska pollack (Theragra chalcogramma) and pollack Pollachius pollachius) 25 20 - 1604 19 98 -----Other 25 20 - 1604 20 -Other prepared or preserved fish: 1604 20 10 --Of salmon 20 5,5 - 1604 20 30 --Of salmonidae, other than salmon 20 7 - 1604 20 40 --Of anchovies 25 - - 1604 20 50 --Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25 - 1604 20 70 --Of tunas, skipjack or other fish of the genus Euthynnus 25 24 - 1604 20 90 --Of other fish 25 20 - 1604 30 -Caviar and caviar substitutes: 1604 30 10 --Caviar (sturgeon roe) 30 30 - 1604 30 90 --Caviar substitutes 30 30 - 1 2 3 4 5 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved: 1605 10 00 -Crab 20 16 - 1605 20 00 -Shrimps and prawns 20 20 - 1605 30 00 -Lobster 20 20 - 1605 40 00 -Other crustaceans 20 20 - 1605 90 -Other: 1605 90 10 --Molluscs 20 20 - 1605 90 90 --Other aquatic invertebrates 26 26 - 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared: -Uncooked pasta, not stuffed or otherwise prepared 1902 20 -Stuffed pasta, whether or not cooked or otherwise prepared: 1902 20 10 --Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 17 17 - 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: 2301 20 00 -Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 5 2 - ANNEX VIII CORRELATION TABLE Regulation (EEC) No 3687/91 This Regulation Article 1er Article 1 Article 2 Article 2 Article 3 Article 2 (4) Article 4 Article 3 Article 5 Article 4 Article 6 Article 7 Article 7 Article 5 Article 8 Article 6 Article 9 Article 8 Article 10 Article 9 Article 11 Article 10 Article 12 Articles 11 and 13 Article 13 Article 12 Article 14 Article 14 Article 15 - Article 16 Article 15 Article 17 Article 9 Article 18 Article 16 Article 19 Article 17 Article 20 Article 18 Article 21 - Article 22 Article 19 Article 23 Article 20 Article 24 Article 22 Article 25 Article 23 Article 26 - Article 27 Article 24 Article 28 - Article 29 Article 25 Article 30 Article 26 Article 31 Article 27 Article 32 Article 28 Article 33 Article 29 Article 34 Article 30 Article 35 Article 31 Article 36 Article 32 Article 37 Article 33 Article 38 Article 34 Article 39 Article 35 Article 40 Article 36 Annexes I to VII Annexes I to VII